Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
Applicant's amendment filed on 01/29/2021 has been entered.  Claims 11-15 have been added. No claims have been amended or cancelled.  Claims 1-15 are still pending in this application, with claim 1 being independent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 6- 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. US 7, 296,996 B2 to Sachdeva et al. (hereinafter referred to as “Sachdeva”).
Referring to claim 1, Sachdeva discloses a method of performing a guided interventional medical procedure using a template, the method comprising: obtaining at least one medical image of a patient's anatomy; annotating at least one anatomical target on the at least one medical image (e.g. col. 10, ln.9-27 state that the system comprises a scanner used to acquire a three-dimensional images  of the dentition and associated anatomical structures of the patient); providing, and fixing in place, a template frame in an approximate vicinity of the patient's anatomy, the template frame configured to support a physical template; determining a position of the template frame relative to the patient's anatomy and the at least one medical image; generating, via a computer device, a virtual template having a virtual 
Referring to claim 2, Sachdeva further teaches the method of claim 1, wherein the obtained at least one medical image of the patient's anatomy comprises at least one of an X-Ray image, Magnetic Resonance imaging (MRI) image, Computed Tomography (CT) image, ultrasound image, or Positron Emission Tomography (PET) image (e.g. col. 11, ln. 34-40).
Referring to claim 3, Sachdeva further teaches the method of claim 1, wherein annotating at least one anatomical target on the at least one medical image comprises: annotating soft tissue (e.g. col. 11, ln. 35-36 states “For example the virtual patient model could be created by a superposition of the following data sets: intra-oral scan of the patient's teeth, gums, and associated tissues”). 
Referring to claims 4 and 6, Sachdeva discloses the method of claim 4, wherein the template frame is affixed to a support mechanism and the template body comprises a solid body (referring to Fig. 8A, each bracket 260 is a solid body affixed to a support mechanism to be attached to a tooth). 
Referring to claim 7, Sachdeva discloses the method of claim 1, wherein the template body comprises: a first plate and a second plate separated by at least one spacer; the first plate comprising a first side of the template body that includes an entrance of the at least one template channel; the 
Referring to claims 8 and 9, Sachdeva discloses the method of claim 1, wherein causing a physical template to be manufactured further comprises causing a physical template to be manufactured at the time of the guided interventional medical procedure (Referring to Fig. 1, the system includes manufacturing system for the bracket and for the archwire for producing the physical template). The Examiner submits that it is well known in the art to use a Computer Numerical Control machinge or a 3D printer for manufacturing orthodontic structures. 
Referring to claim 10, Sachdeva discloses the method of claim 1, wherein passing the medical device through the at least one template channel of the physical template during the guided interventional medical procedure, the medical device comprising at least a wire (e.g. archwire 420 in Fig. 10). 
Referring to claims 11 and 12, Sachdeva states that there is a gap between the bracket and the tooth surface for placing an adhesive pad (e.g. col. 19, lines 55-57), which would read on the limitation requiring fixing in place the template frame at a distance from the patient’s anatomy. 
Referring to claims 13 and 14, Sachdeva discloses the method of claim 1, wherein the step of determining a position of the template frame comprises digitizing fiducial features on the template frame with a tracked probe or sampling a position indicating element fixed to the template frame using a position sensing system (e.g. col. 6, line 42-col. 7, line 27 disclose the plurality of tools and features in the treatment planning software for forming a set of virtual of the patient’s teeth and the bracket placement).  
Referring to claim 15, Sachdeva further teaches the limitation wherein the step of generating a virtual template comprises displaying a virtual template in an image that depicts where a template would be located relative to the anatomy and/or targets therein should it be attached (e.g. Figs. 10-14 show a virtual appliance of the bracket and the archwire in regard to the model of the patient’s teeth). 
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                            
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792